Citation Nr: 0010399	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-19 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to March 
1970.

This appeal arises from a decision by the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

The veteran seeks an increased rating for his service-
connected PTSD.  In his December 1998 substantive appeal, he 
noted that the RO did not consider treatment records by his 
VA psychiatrist and a VA social worker.  The VA treatment 
records considered by the RO include an April 1998 Mental 
Health Services Intake Assessment and an April 1998 treatment 
note by a VA social worker.  The note states that the veteran 
reported chronic problems and characterized the veteran's 
PTSD as severe.  The records are negative for treatment notes 
from a VA physician.  The physician who performed the 
veteran's June 1998 examination noted that the veteran had 
been treated by a VA physician and a VA social worker but did 
not indicate he had reviewed their treatment notes.  The 
examiner characterized the veteran's symptoms as moderate.  
The medical evidence is incomplete and what is present is in 
conflict regarding the severity of the veteran's symptoms.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining an adequate VA 
examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  

1.  The RO should obtain copies of all VA 
outpatient treatment records pertaining 
to the veteran's PTSD not already part of 
the claims file from January 1998 to 
present.

2.  The RO should schedule the veteran 
for a VA psychiatric examination, in 
order to determine the extent of the 
service-connected PTSD.  All necessary 
tests and studies, including appropriate 
psychological studies (if determined to 
be necessary by the psychiatrist), should 
be conducted in order to identify and 
describe the symptomatology attributable 
to PTSD.  The report of examination 
should contain a detailed account of all 
manifestations of the disability found to 
be present.  The examiner must also 
comment on the extent to which PTSD 
affects occupational and social 
functioning.  The examiner is asked to 
express an opinion as to which of the 
following criteria best describes the 
veteran's psychiatric disability picture 
due solely to PTSD:

(1) Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss;

(2) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty in 
establishing or maintaining effective 
work and social relationships;

(3) Occupational and social impairment 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
and the inability to establish and 
maintain effective relationships; or

(4) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  The claims folder and 
a separate copy of this remand must be 
made available to the examiner for review 
prior to the examination.

3.  Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination. 

4.  Thereafter, the RO should undertake 
any indicated development and 
readjudicate the issues of entitlement to 
an increased rating for PTSD.

After completion of the above development, the veteran's 
claim should be further reviewed.  If the determination is 
adverse, the veteran and his representative should be 
provided with a supplemental statement of the case and given 
the appropriate opportunity to respond thereto.  Thereafter, 
the claims file, including the above requested evidence, 
should be returned to this Board for appellate review, if in 
order.  No action is required by the veteran until he 
receives further notice.

The purpose of this remand is to procure clarifying data.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



